DETAILED ACTION
This action is in response to terminal disclaimer filed 3/24/2021. Claims 1-20 are pending with claims 1, 4, 14, 16 and 19 having been amended.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
	The terminal disclaimer filed on 3/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8,812,854 and 9,483,647 has been reviewed and was accepted 3/24/2021.
	The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach with respect to independent claim 1, 14 and 19 the distinct features of “in response to the second signature verification process determining that the firmware data portion digital signature is valid, executing one or more of the instructions for implementing the boot process; in response to the execution of the one or more 
Prior art of record Biondi (US 6,622,246) discloses a method for executing boot process in a memory having a first firmware memory space and a second memory space. The method comprises determining whether the first memory space is valid and in response to the first memory space is not valid determining whether the second memory space is valid.
Prior art of record Thurston et al. (US 2003/0217193) discloses a firmware package comprising a header, metadata and a firmware image. The firmware image is for installation on a hardware device and metadata is for controlling the installation of the firmware image on the hardware device.
Prior art of record Bressy et al. (US 2005/0125681) discloses a method for executing applications that involve conditional access to valuable contents. The method comprises verifying encrypted digital signature containing in the applications.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin Almeida whose telephone number is 571 -270-1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to. 5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571 -272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        



	
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492